PER CURIAM:
This is an appeal from a conviction before a jury of assault with intent to commit great bodily harm and a sentence of three years. The appellant challenges the sufficiency of the evidence to support the judgment. He argues that there was no showing of the use of force or a weapon which would constitute an assault under § 559.190, RSMo 1969, V.A.M.S.
The alleged assault was accomplished by the beating of the victim and by spraying her with chemical “mace”. It is clear that a conviction for assault may be sustained where an attack is made by the use of hands and fists. State v. Himmelmann, 399 S.W.2d 58 (Mo.1966); State v. Gillespie, 336 S.W.2d 677 (Mo.1960); State v. Crossman, 464 S.W.2d 36 (Mo.1971). There being no contradictory evidence as to the basic facts of the assault, the appellant’s contention must be denied.
*60An opinion in this case would have no precedential value, and therefore, under Rule 84.16(b), V.A.M.R., the judgment is affirmed.